department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp b01 sca-156924-01 uilc internal_revenue_service national_office field_service_advice memorandum for from james c gibbons branch chief cc pa apjp subject proper application of sec_6621 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether it is appropriate to apply sec_6621 to nine separate factual situations facts you have provided nine separate fact situations regarding the application of sec_6621 each of these situations are discussed separately unless otherwise noted all corporations described herein are subchapter_c corporations in addition where a merger occurs in one of the fact situations it is assumed that such merger complies with sec_368 and that the surviving corporation assumes all of the merged corporation’s liabilities situation a and b are corporations that file separate tax returns for year a reports an underpayment and b reports no tax due and no overpayment in year a becomes a member_of_an_affiliated_group and files a consolidated_income_tax_return with b its parent on its year return the affiliated_group reports an overpayment b seeks to net interest rates for the consolidated return’s year overpayment against a’s year underpayment sca-156924-01 you have asked the following questions regarding this factual situation a may b as the parent of the affiliated_group net interest from the affiliated group’s year overpayment against interest due from a’s year underpayment interest b in the event that interest_netting is possible which taxpayer is the appropriate taxpayer for filing an interest_netting claim and finally c what type of background research must service_center employees perform regarding consolidated_returns situation for year corporations a and b filed a consolidated_income_tax_return with a as the parent in its year return the affiliated_group claimed an overpayment of income_tax in addition a and b file separate excise and employment_tax returns on their respective excise and employment_tax returns a and b report underpayments a as the parent files a claim to net interest from the affiliated group’s year overpayment against interest due from a and b’s respective excise and employment_tax underpayments you have asked the following questions regarding this factual situation a does sec_6621 apply to this situation and b assuming that sec_6621 applies to this situation which taxpayer may file the interest_netting claim situation for year an affiliated_group filed a consolidated_income_tax_return sometime after the year return has been filed the irs determined that there is an underpayment with respect to this return in year subsidiaries that did not exist during year are incorporated and join the affiliated_group the affiliated_group filed a consolidated_income_tax_return for year and reported no income_tax due and no overpayment also in year the new subsidiaries filed their own excise and employment_tax returns and each of the new subsidiaries claimed an overpayment on their respective excise and employment_tax returns the parent from the affiliated_group wants to net interest from the new subsidiaries’ respective year overpayments against interest due from the affiliated group’s year underpayment you have asked the following questions regarding this factual situation a does sec_6621 apply to this situation and b assuming that sec_6621 applies to this situation which taxpayer may file the interest_netting claim situation the same facts as situation except that the affiliated_group reports an overpayment on its year consolidated_income_tax_return the irs offsets the affiliated group’s year overpayment against its year underpayment as with situation the affiliated_group requests that interest from the new subsidiaries’ year excise and employment_tax overpayments be offset against interest due from the remainder of the affiliated group’s year underpayment sca-156924-01 you have asked the following questions regarding this factual situation a does sec_6621 apply to the offset of interest from the new subsidiaries’ respective year overpayments of excise and employment_taxes against interest due from the affiliated group’s year underpayment and b assuming that sec_6621 applies to this situation which taxpayer may file the interest_netting claim situation in year corporation a has an overpayment in year corporation b reports an underpayment in year a merges with b with b surviving b wants to net interest from a’s year overpayment against interest due from b’s year underpayment you have asked the following questions regarding this factual situation a does sec_6621 apply to this situation b does the type of acquisition make any difference c assuming that sec_6621 applies to this situation which taxpayer may file the interest_netting claim and d what level of substantiation must be provided to the irs service_center employee situation corporation b makes an underpayment in year this underpayment is not assessed by the irs until year corporation a pays this assessment in year b acquires corporation a in year a has an overpayment corporation a files a request for netting interest from its year overpayment against interest due from b’s year underpayment you have asked the following questions regarding this factual situation a does sec_6621 apply to this situation b does the type of acquisition make any difference c assuming that sec_6621 applies to this situation which taxpayer may file the interest_netting claim and d what level of substantiation must be provided to the irs service_center employee situation in year corporation a claimed an overpayment corporation b which is described as a transitory holding_company reported an underpayment in year in year a and b merge with a surviving a files a claim to net interest from its year overpayment against interest due from b’s year underpayment this fact pattern assumes that b is a c_corporation that was conducting its own business prior to its merger with a you have asked the following questions regarding this factual situation a does sec_6621 apply to this situation b does the type of acquisition make any difference c does the fact that corporation b was the holding_company for corporation a make any difference in the analysis if so what level of substantiation must a service_center receive regarding this issue and 7d what level of research must a service_center employee perform regarding this type of interest_netting claim sca-156924-01 situation corporation a is the parent of an affiliated_group for year this affiliated_group filed a consolidated_income_tax_return reporting an underpayment corporation b was a member of this affiliated_group during year in year corporation b created corporations c d and e through sec_351 transfers b remained a member of the affiliated_group c d and e never joined the affiliated_group for year sec_3 and c d and e all claimed employment_tax overpayment on each of their respective returns corporation a wants to net interest from c d and e’s year and year overpayments against interest due from the affiliated group’s year underpayment you have asked the following questions regarding this factual situation a does sec_6621 apply to this situation b assuming that sec_6621 applies to this situation which taxpayer may file the interest_netting claim and c assuming that corporation a is allowed to file an interest_netting claim what form of consent is required from corporations c d and e situation corporation a is the parent of an affiliated_group for year the affiliated_group filed a consolidated_income_tax_return and reported an underpayment corporation b was a member of this affiliated_group b is the percent owner of corporation c c is not a member of the affiliated_group and files its own income and employment_tax returns for year c claimed an overpayment in income and employment_taxes corporation a filed a claim to net c’s year overpayment interest against a’s year underpayment interest you have asked the following questions regarding this factual situation a does sec_6621 apply to this situation b assuming that sec_6621 applies to this situation which taxpayer may file the interest_netting claim and c assuming that a may file an allowable interest_netting claim what form of consent is required from c law and analysis in general sec_6601 requires that interest be paid_by a taxpayer if any amount of tax is not paid on or before the last date prescribed for payment sec_6072 any_tax that has not been paid on or before the last date prescribed for payment is commonly known as an underpayment in addition where a taxpayer has made an overpayment with respect to any internal revenue tax sec_6611 requires that interest be paid to the taxpayer who made the overpayment neither the code nor the regulations promulgated thereunder define the term overpayment the united_states supreme court defines overpayment as sca-156924-01 any payment in excess of that which is properly due 332_us_524 see also 494_us_596 sec_6621 and establish the interest rates for both overpayments and underpayments of tax sec_6621 provides that to the extent interest is payable for any period under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by the code the net rate of interest under sec_6621 on such amounts shall be zero for such period you have provided nine separate factual situations and among other questions you have asked whether sec_6621 applies to any of the situations situation a may b as the parent of the affiliated_group net interest from the affiliated group’s year overpayment against interest due from a’s year underpayment interest at present this question is unresolved under these facts it is unclear whether the year overpayment is attributable to either a b or both a and b the use of the affiliated group’s overpayment will generally be at the discretion of the parent of the affiliated_group see sec_1_1502-77 however this reflects the practical application of a rule designed primarily for the convenience and protection of the government and may not reflect the actual entitlement to a refund see in the matter of bob richards chrysler-plymouth corporation inc v england 473_f2d_262 9th cir it is theoretically possible that interest_netting could apply but such determination would be based on the facts and circumstances of the particular case in the event that the service_center receives a claim for interest_netting with similar facts it is recommended that the local area_counsel attorney submit a request for technical or field_service_advice with the national_office b in the event that interest_netting is possible which taxpayer is the appropriate taxpayer for filing an interest_netting claim assuming that interest_netting is possible because the affiliated group’s overpayment will generally be at the discretion of the parent of the affiliated_group b would need to file the appropriate claim see sec_1_1502-77 c what type of background research must service_center employees perform regarding consolidated_returns service_center employees will have to do sufficient background research to the extent that such employee is satisfied that the information presented by a taxpayer reflects what actually happened if the service_center employee is concerned about the adequacy of substantiation provided by a specific taxpayer it is recommended that the respective employee seek guidance from the local area_counsel sca-156924-01 situation a does sec_6621 apply to this situation at present this question is unresolved under these facts it is unclear whether the year overpayment from the affiliated_group is attributable to either a b or both a and b the use of the affiliated group’s overpayment will generally be at the discretion of the parent of the affiliated_group see sec_1_1502-77 however this reflects the practical application of a rule designed primarily for the convenience and protection of the government and may not reflect the actual entitlement to a refund see in the matter of bob richards chrysler-plymouth corporation inc v england 473_f2d_262 9th cir it is theoretically possible that interest_netting could apply but such determination would be based on the facts and circumstances of the particular case in the event that the service_center receives a claim for interest_netting with similar facts it is recommended that the local area_counsel attorney submit a request for technical or field_service_advice with the national_office b assuming that sec_6621 applies to this situation which taxpayer may file the interest_netting claim assuming that interest_netting is possible because the affiliated group’s overpayment will generally be at the discretion of the parent of the affiliated_group a would need to file the appropriate claim see sec_1_1502-77 situation a does sec_6621 apply to this situation no sec_6621 requires that the same taxpayer both be liable for the underpayment_of_tax and entitled to the overpayment_of_tax in this case the newly created subsidiaries are not liable for the year underpayment_of_tax because the subsidiaries are not liable for the underpayment it is not possible to net interest that is owed by the affiliated_group on the underpayment against interest for which the subsidiaries are entitled by virtue of their respective year overpayments b assuming that sec_6621 applies to this situation which taxpayer may file the interest_netting claim because it is not possible to net interest from the subsidiaries’ respective year excise and employment_tax overpayments against interest due from the affiliated group’s year underpayment none of the taxpayers may file an interest_netting claim situation sca-156924-01 a does sec_6621 apply to the offset of interest from the new subsidiaries’ respective year overpayments of excise and employment_taxes against interest due from the affiliated group’s year underpayment no sec_6621 requires that the same taxpayer both be liable for the underpayment_of_tax and entitled to the overpayment_of_tax in this case the newly created subsidiaries are not liable for the affiliated group’s year underpayment_of_tax because the subsidiaries are not liable for the underpayment it is not possible to net interest that is owed on the year underpayment against interest owed to the subsidiaries by virtue of their respective year overpayments b assuming that sec_6621 applies to this situation which taxpayer may file the interest_netting claim because it is not possible to net interest from the subsidiaries’ respective year excise and employment_tax overpayments against interest due from the affiliated group’s year underpayment none of the taxpayers may file an interest_netting claim situation a does sec_6621 apply to this situation yes because a and b merged with b surviving b has assumed a’s liabilities and is entitled to a’s overpayment from year b is also liable for its year underpayment accordingly because b is both entitled to a’s year overpayment and is liable for its year underpayment b would be entitled to file a claim for interest_netting b does the type of acquisition make any difference yes it is important that b assume a’s liabilities if a were still in existence after b acquired a’s stock then b would not be entitled to interest_netting because a would be entitled to its year overpayment and b would be liable for its year underpayment as stated above sec_6621 requires that the same taxpayer be both entitled to an overpayment and at the same time be liable for an underpayment c assuming that sec_6621 applies to this situation which taxpayer may file the interest_netting claim because b is the surviving corporation b would be entitled to file the interest_netting claim d what level of substantiation must be provided to the irs service_center employee service_center employees will have to do sufficient background research to the extent that such employee is satisfied that the information presented by a taxpayer reflects what actually happened if the service_center employee is concerned about the sca-156924-01 adequacy of substantiation provided by a specific taxpayer it is recommended that the respective employee seek guidance from the local area_counsel situation a does sec_6621 apply to this situation no both a and b survived a’s acquisition of b accordingly both a and b are considered separate taxpayers consequently a cannot net its year overpayment interest against b’s year underpayment interest the fact that a paid b’s tax_liability does not entitle it to net its overpayment interest against b’s year underpayment interest sec_6621 requires that the same taxpayer be both liable for an underpayment_of_tax and be entitled to an overpayment a was not liable for b’s year underpayment and could not have made an overpayment with respect to b’s year tax_year accordingly interest_netting is not possible in this situation b does the type of acquisition make any difference yes it is important that a assume b’s liabilities if a merged with b and only a survived the merger the situation would be different see the explanation for situation above c assuming that sec_6621 applies to this situation which taxpayer may file the interest_netting claim as it was determined that a is not entitled to net interest from a’s year overpayment against interest due from b’s year underpayment interest_netting does not apply in this case accordingly none of the taxpayers may file an interest_netting claim d what level of substantiation must be provided to the irs service_center employee service_center employees will have to do sufficient background research to the extent that such employee is satisfied that the information presented by a taxpayer reflects what actually happened if the service_center employee is concerned about the adequacy of substantiation provided by a specific taxpayer it is recommended that the respective employee seek guidance from the local area_counsel situation a does sec_6621 apply to this situation yes because a and b merged with a surviving a has assumed b’s liabilities and is liable for b’s underpayment from year a is also entitled to its year overpayment accordingly because a is both entitled to its year overpayment and is liable for b’s year underpayment a would be able to file a claim for interest_netting sca-156924-01 b does the type of acquisition make any difference yes it is important that a assume b’s liabilities if b were still in existence after a acquired b than a would not be entitled to interest_netting because b would be liable for its year underpayment and a would be entitled to its year overpayment as stated above sec_6621 requires that the same taxpayer be both entitled to an overpayment and at the same time be liable for an underpayment c does the fact that corporation b was the holding_company for corporation a make any difference in the analysis if so what level of substantiation must a service_center receive regarding this issue as b is a c_corporation that operated its own business it does not matter for the purpose of applying sec_6621 that a described b as a transitory holding_company 7d what level of research must a service_center employee perform service_center employees will have to do sufficient background research to the extent that such employee is satisfied that the information presented by a taxpayer reflects what actually happened if the service_center employee is concerned about the adequacy of substantiation provided by a specific taxpayer it is recommended that the respective employee seek guidance from the local area_counsel situation a does sec_6621 apply to this situation no under sec_6621 the same taxpayer must be both liable for an underpayment and entitled to an overpayment c d and e are corporations that were created by b in year b is still in existence and was a member of the affiliated_group in year in addition b is severally liable for the affiliated group’s year underpayment sec_1_1502-6 neither c d or e are liable for the affiliated group’s year tax_liability accordingly it would not be possible for a to net interest from c d and e’s year and year overpayments against interest the affiliated_group owes on its year underpayment b assuming that sec_6621 applies to this situation which taxpayer may file the interest_netting claim as stated in response to question 8a under sec_6621 it is not possible for a to net interest from c d and e’s respective year and year overpayments against interest the affiliated_group owes on its year underpayment accordingly none of the taxpayers may file an interest_netting claim in this case sca-156924-01 c assuming that corporation a is allowed to file an interest_netting claim what form of consent is required from corporations c d and e because interest_netting does not apply to this case it is not necessary to discuss what type of consent may or may not be required from corporations c d and e situation a does sec_6621 apply to this situation no corporation c is a taxpayer that is independent of the affiliated_group with its own tax_liabilities sec_6621 requires that the same taxpayer be both liable for an underpayment and be entitled to an overypayment in this case c is not liable for the affiliated group’s year underpayment accordingly a cannot net interest from c’s year income and employment_tax overpayments against interest that the affiliated_group owes for its year underpayment although sec_1_1502-6 makes b severally liable for the affiliated group’s year tax_liability c is not liable for such liability accordingly interest_netting does not apply in this case b assuming that sec_6621 applies to this situation which taxpayer may file the interest_netting claim sec_6621 does not apply to this situation accordingly it is not necessary to discuss which taxpayer may file the interest_netting claim c assuming that a may file an allowable interest_netting claim what form of consent is required from c sec_6621 does not apply to this situation accordingly it is not necessary to discuss what form of consent is required from c if you have any questions please call james c gibbons branch chief
